By the Court, Ingraham, J.
We concur with the decision below, that the trust was illegal and void, by reason of the limitation which the testator had imposed upon it, by the payment and satisfaction of the mortgages.
We also concur in the conclusion that the annuities to the father and sisters can be sustained as charges upon the real estate, notwithstanding the failure.of the trust.
These rulings were fully discussed by the justice before whom the case was tried, and it is unnecessary to add any thing further to his opinion on these points.
There may be some doubt whether other legacies or annuities might not also have have been sustained; but as those parties are not appellants here, and as the effect of the decision vests in the same parties all the income of the property, after the payment of the annuities charged on the estate, we do not deem it necessary or proper, on this appeal, to alter the decision in regard thereto.
Judgment affirmed.
Ingrahmn, Mullin and Daniels, Justices.]